Order and order on reargument sustaining the certiorari order and reversing the determination of the board of standards and appeals, which determination denied an application for permission to erect and maintain a gasoline station reversed on the law and the facts, with costs, certiorari proceeding dismissed and the determination of the board of standards and appeals reinstated and confirmed, without costs. The determination by the board of standards and appeals was a fair and reasonable exercise of judgment upon the facts of the case and, therefore, there should be no interference therewith by the court. (Matter of Levy v. Bd. of Standards & Appeals, 267 N. Y. 347.) Lazansky, P. J., Carswell, Tompkins, Davis and Johnston, JJ., concur.